Per Curiam.
There is not such an assignment of errors in this case as enables us to look into it. It was an application by an administrator for a proper order, &c., to authorize him to sell real estate of the deceased, for the payment of debts. Defense was made by the heir. Order of sale made. The only assignment of errors is, that the judgment should have been for Gallettley, and not for Barrackman. Abraham v. Chase, 11 Ind. R. 513.—Id. 536. —2 R. S. p. 161.
The appeal is dismissed at appellant’s cost.